


110 HR 6439 IH: Mental Health for Heroes’ Families Act

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6439
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Hare (for
			 himself, Mr. Filner,
			 Mr. Michaud,
			 Mrs. Davis of California,
			 Mr. Walz of Minnesota,
			 Mr. Rodriguez,
			 Ms. Berkley,
			 Ms. Corrine Brown of Florida, and
			 Mr. Hall of New York) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code to expand the
		  authority of the Secretary of Veterans Affairs to provide counseling for family
		  members of veterans receiving non-service-connected treatment.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health for Heroes’ Families Act
			 of 2008.
		2.Expansion of authority
			 of Secretary of Veterans Affairs to provide counseling for family members of
			 veterans receiving non-service-connected treatmentSection
			 1782(b) of title 38, United States Code, is amended by striking
			 if— and all that follows and inserting a period.
		
